Citation Nr: 1803955	
Decision Date: 01/23/18    Archive Date: 01/31/18

DOCKET NO.  14-34 824A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Entitlement to service connection for skin cancer, including claimed exposure to radiation and/or extreme sunburns.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Matthew Miller, Associate Counsel

INTRODUCTION

The Veteran had active duty service from December 1953 to November 1955. 

This matter comes before the Board of Veterans' Appeals (Board) on an appeal from a July 2012 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.
 
In October 2017, the appellant testified at a videoconference hearing before the undersigned Veterans Law Judge. A transcript of that hearing is of record.

This appeal was processed using the Virtual VA and Veterans Benefits Management System (VBMS) paperless claims processing systems. Any future consideration of this appellant's case should take into account the existence of these records. 

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2017). 38 U.S.C. § 7107(a)(2) (2012).


FINDINGS OF FACT

1. The Veteran did not participate in a "radiation-risk activity" as defined by applicable regulations.

2. Skin cancer was not manifest in active service or to a compensable degree within one year of service discharge; the Veteran's current skin cancer is not otherwise etiologically related to such service, including claimed exposure to radiation and/or extreme sunburns.
 




CONCLUSION OF LAW

The criteria for service connection for skin cancer, including claimed exposure to radiation and/or extreme sunburns, have not been met. 38 U.S.C. §§ 1110, 1131, 1154, 5103, 5103A, 5107 (2012); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304, 3.307, 3.309, 3.311 (2017).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), codified at 38 U.S.C. §§ 5100, 5102, 5103A, 5107, 5126 (2012) sets forth VA's duties to notify and assist a claimant with the evidentiary development of a claim for compensation or other benefits. See also 38 C.F.R. §§ 3.102, 3.159 and 3.326 (2017). VCAA notice must, upon receipt of a complete or substantially complete application for benefits, inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that the claimant is expected to provide; and (3) that VA will obtain on his behalf. The Veteran has been provided satisfactory and timely VCAA notice in advance of the rating decision on appeal.

VA fulfilled its duty to assist the Veteran in obtaining identified, relevant, and available evidence needed to substantiate a claim. Unfortunately, VA determined that most of the Veteran's service records were destroyed by fire. The discharge examination is available. Where service records are unavailable, VA has a heightened duty to assist the appellant. Dixon v. Derwinski, 3 Vet. App. 261, 263-64   (1992). The Board is aware of the heightened duty to assist in such cases, and all appropriate action has been taken herein. All efforts to obtain the service records have been exhausted and any further attempts would be futile. 

The Veteran's statements in support of the claim are of record, including testimony provided at the hearing before the undersigned Veterans Law Judge. The Board hearing focused on the elements necessary to substantiate his claim and the Veteran, through his testimony and his representative's statements, demonstrated that he had actual knowledge of the elements necessary to substantiate the claim for benefits. Thus, the material issues on appeal were fully developed in accordance with 38 C.F.R. § 3.103(c) (2017).

Finally, in reaching this determination, the Board has reviewed all the evidence in the Veteran's claims file. Although the Board has an obligation to provide adequate reasons and bases supporting this decision, there is no requirement that the evidence submitted by the Veteran or obtained on his behalf be discussed in detail. Rather, the Board's analysis below will focus specifically on what evidence is needed to substantiate the Veteran's claim, and what the evidence in the claims file shows, or fails to show, with respect to this claim. See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000); Timberlake v. Gober, 14 Vet. App. 122, 128-30 (2000).

Analysis

Service connection may be established on a direct basis for disability resulting from personal injury suffered or disease contracted in the line of duty in the active military, naval, or air service. 38 U.S.C. §§ 1110, 1131; 38 C.F.R. § 3.303. That an injury or disease occurred in service is not enough; there must be chronic disability resulting from that injury or disease. In order to prevail on the issue of service connection there must be competent evidence of a current disability; medical evidence, or in certain circumstances, lay evidence of in service occurrence or aggravation of a disease or injury; and competent evidence of a nexus between an in service injury or disease and the current disability. See Hickson v. West, 12 Vet. App. 247, 253 (1999).

Certain disabilities, including malignant tumors of the skin, may be presumed to have been incurred in service where present to a compensable degree within one year following separation from service. 38 U.S.C. §§ 1101, 1112, 1113, 1137 (2012); 38 C.F.R. §§ 3.307, 3.309(a).

The Veteran contends he suffers from skin cancer as directly related to his period of active service, specifically exposure to ionizing radiation and/or extreme sunburns. At the outset, the Board acknowledges that the Veteran has received private treatment for skin cancer, including multiple biopsies. His diagnoses include actinic keratosis, squamous cell carcinoma, and lipomatous lesions.

Specific diseases, including skin cancer, are presumed due to service if they become manifest in a radiation-exposed veteran. 38 C.F.R. § 3.309(d). However, as will be discussed below, the Veteran did not participate in a "radiation-risk activity," so he may not be considered a "radiation-exposed veteran" and the presumptive provisions of 38 C.F.R. § 3.309(d) do not apply. See 38 C.F.R. § 3.309(d)(3)(iii). 

Alternately, 38 C.F.R. § 3.311 sets out procedures for the development of claims in which a radiogenic disease (including all forms of cancer) first became manifest after service and is not presumed due to service pursuant to 38 C.F.R. § 3.309(d).

The Board concludes that 38 C.F.R. § 3.311 is inapplicable in the present case and  that obtaining a radiation dosage estimate is not required. Here, the Veteran has contended that he received "radiation burns" due to observing an explosion at White Sands, New Mexico in 1954. 38 C.F.R. §  3.309(d) defines "radiation risk activity" for compensation purposes. The only recognized atomic testing with radiation risk activity for 1954 was Operation Castle, where testing was performed in the South Pacific at Bikini Atoll. While the Veteran's service treatment and personnel records are mostly unavailable, there is no evidence that the Veteran was in the South Pacific during 1954. Further, he has repeatedly stated that his exposure was during testing at White Sands, New Mexico. A cursory review of atomic testing in the United States reveals that White Sands was the location of the original atomic weapons test in 1945. Further testing was performed in the early and late 1950s in other locations such as Nevada, which is over 800 miles away from the Veteran's claimed exposure in White Sands, New Mexico. The Veteran was advised of such in a September 2014 statement of the case, but has maintained that his exposure took place in White Sands, New Mexico in 1954. As such, the Veteran was not "radiation exposed" as defined by applicable regulations and obtaining a radiation dosage estimate is unnecessary given the facts of record.

With respect to direct service connection, the competent, probative evidence of record does not etiologically link the Veteran's current skin cancer to his service or any incident therein. 

In this regard, while the Veteran does not assert, nor does the record suggest, that he was diagnosed or began to experience symptoms associated with these disabilities during service. The Board is cognizant that the Veteran claims that he suffered from sunburns in service. Notably, while most of the Veteran's service treatment and personnel records are unavailable, his separation report was located and there is no notation regarding any abnormalities of the skin at discharge. As such, the Board finds that skin cancer was not manifest during active service. 

When a disorder is first diagnosed after service, service connection is warranted for that condition if the competent evidence shows it was incurred in service. 38 C.F.R. § 3.303(d). Post-service records reveal the Veteran was first found to have skin problems and/or skin cancer in the early 2000s, over 40 years following service separation. The Board observes that the Veteran has contended that he received treatment for severe sunburns during service, but his available records document no such treatment. The Board also observes that the Veteran stated that he received treatment for skin problems at St. Vincent's Hospital soon after he was discharged. However, VA contacted St. Vincent's Hospital, and they advised that any possible treatment records were purged long ago and are no longer available. While not dispositive of the issue, the Board may and will consider in its assessment of direct service connection the passage of a lengthy period of time wherein the Veteran has not complained of the malady at issue. See Maxson v. West, 12 Vet. App. 453, 459 (1999), aff'd sub nom., Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000); see also Forshey v. Principi, 284 F.3d 1335, 1358 (Feb. Cir. 2002) (en banc).

Furthermore, as the Veteran was not diagnosed with skin cancer until many years after service, the presumption of service connection does not apply. See 38 C.F.R. §§ 3.307, 3.309(a). Finally, the Board has considered whether service connection may be awarded for skin cancer based on continuity of symptomatology. See 38 C.F.R. § 3.303(b); see also Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013). However, there is no probative evidence of symptoms that document a continuity of symptomatology and service connection may not be presumed on this basis alone.

In this case, the Veteran has not produced a competent medical opinion establishing an etiological link between his current skin cancer and an event or occurrence in service on a basis other than his claimed exposure to radiation and/or extreme sunburns, which have been addressed separately above. 

Finally, the Board acknowledges that the Veteran himself believes that his skin cancer is directly related to his claimed in service exposure to radiation and/or extreme sunburns. However, while the Veteran is competent to report (1) symptoms observable to a layperson, e.g., pain; (2) a diagnosis that is later confirmed by clinical findings; or (3) a contemporary diagnosis, he is not competent to independently render a medical diagnosis or opine as to the specific etiology of a condition. See Davidson v. Shinseki, 581 F.3d 1313 (2009). Consequently, the Veteran's lay assertions of medical diagnosis or etiology are afforded little probative value and cannot constitute evidence upon which to grant the claim for service connection. Latham v. Brown, 7 Vet. App. 359, 365 (1995).

For the above reasons, the Veteran's claim is denied. In reaching this decision the Board considered the doctrine of reasonable doubt, however, as the preponderance of the evidence is against the Veteran's claim, the doctrine is not for application. 38 U.S.C. § 5107.


ORDER

Entitlement to service connection for skin cancer, including claimed exposure to radiation and/or extreme sunburns is denied.


____________________________________________
MICHAEL D. LYON 
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


